Case 1:19-cr-00678-AT Document 51 Filed 10/06/20 Page 1of1

USDC SDNY
MAG DOCUMENT
ee ee ELECTRONICALLY FILED
Myers & Galiardo,vtp | 52 Duane Street, 7Fl., New York, NY 100( DOC #:
DATE FILED: _ 10/6/2020

 

BY ECF:
Hon. Analisa Torres cover 9, ZUZU
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, NY 10007

US v. Latesha Mills $1 19 Cr 678 (AT)

Hon. Annalisa Torres,

I write on behalf of my client Latesha Mills who requests permission to travel
from October 22-October 29, 2020 to the State of Texas. In a previous letter
we ask permission (and permission was granted) to travel to St. Martin,
Virgin Islands, however all hotels are seemingly closed in that region. The
defendant’s mother will accompany her on the trip to Texas and the exact
address and flight number will be provided to pre-trial services.

Neither AUSA Alexander Li nor Pre Trial Service Officer Cunningham had
any objections to the travel request to the Virgin Islands.

Additionally, as a matter of clarification the defendant did submit her US
Passport as requested to do so by pre trial services. In light of the fact the
defendant does not need her passport to travel to Texas the passport was
surrendered on October 5, 2020 as requested.

GRANTED.
Respectfully,

SO ORDERED.
/s/Matthew D. Myers

Dated: October 6, 2020 Attorney for Latesha Mills

New York, New York

On-

ANALISA TORRES
United States District Judge
